Title: To James Madison from Alexander White, 2 November 1794
From: White, Alexander
To: Madison, James


Dear Sir
Woodville 2d Novr. 1794.
Your passing through this Country without giving me the pleasure of seeing you was no small disappointment, and having some acquaintance with the amiable Lady to whom you are now united, my disappointment was not lessened from that circumstance. I requested Mr. Balmain not only to make known our wishes, but to let us know when you came to Town, that Mrs. White and myself might have waited on you and Mrs. Madison, but he says the shortness of your stay there, did not permit him to comply with my request.
You are again entering upon the political Field. I hope it will be less turbulent than the last Scenes you have gone through. As we did not aid France—when there was danger of impending ruin, it will be unnecessary to engage the War on her account now, when the World seems to sink before her. Great Britain certainly will not provoke a war. But I will cease observations which can be attended with no utility—to express my grateful sense of your attention during last Session. Is it fair to ask a continuance when you enjoy the means of spending your leisure moments so much more delightfully? A news paper by next Post containing the Presidents Speech will be thankfully received. Mrs. White joins in Complts. to Mrs. Madison and yourself, and in hopes that having more leisure during the next recess of Congress we may have the pleasure of seeing you. I am with real regard Dear Sir Your most Ob Servt.
Alexr White
